Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 9-16 and 21-32 are pending in this application.
Claims 1-8 and 17-20 have been cancelled based on election.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
This application contains claims directed to the following patentably distinct species of the claimed invention:
I. Species I, drawn to the first embodiment (the first embodiment of invention), disclosed on paragraphs 0042-0046 and Fig 3.
II. Species II, drawn to the second embodiment (the second embodiment of invention), discloses on paragraphs 0048-0057 and Fig 4.
III. Species III, drawn to the third embodiment (the third embodiment of invention), discloses on paragraphs 0058-0067 and Fig 5.

Applicant’s election without traverse of Species III in the reply filed on 9/13/2022 is acknowledged.

Drawings
The drawings received on 4/26/2021 are accepted for examination purposes.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/19/2021, 1/31/2022, 6/20/2022, 8/31/2022, 10/4/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-16 and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Stueckemann et al. (US-2013/0096938) in view of Veschi (2006/0133360) and further in view of Sharif et al. (US-2002/0101620).
As to Claim 21, Stueckemann teaches ‘A system comprising: a processor; and memory having instructions stored therein which when executed by the processor causes the system to: receive, over a computer network and from a source device, an electronic document and a fax telephone number to which the electronic document is to be distributed as a fax transmission [par 0092, 0171 – wherein a fax can be sent, in which the fax includes a document and is associated with a fax number including a healthcare provider]’.
Stueckemann does not disclose expressly ‘wherein the fax telephone number is uniquely and permanently associated with a user of which the electronic document is associated; determine that the electronic document is to be distributed as an electronic message to a destination address over the computer network based on the fax telephone number; and transmit, over the computer network, the electronic message that includes the electronic document and the fax telephone number to the destination address’.
Veschi teaches ‘wherein the fax telephone number is uniquely and permanently associated with a user of which the electronic document is associated [par 0014, 0077, 0086 – where a special and permanent Internet telephone number is assigned]’.
Stueckemann in view of Veschi are analogous art because they are from the same field of endeavor, namely digital communication systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a special and permanent Internet telephone number, as taught by Veschi. The motivation for doing so would have been to permitting simple, telephone-like numbers to be used for Internet Telephony. Therefore, it would have been obvious to combine Veschi with Stueckemann to obtain the invention.
Stueckemann in view of Veschi does not disclose expressly ‘determine that the electronic document is to be distributed as an electronic message to a destination address over the computer network based on the fax telephone number; and transmit, over the computer network, the electronic message that includes the electronic document and the fax telephone number to the destination address’.
Sharif teaches ‘determine that the electronic document is to be distributed as an electronic message to a destination address over the computer network based on the fax telephone number; and transmit, over the computer network, the electronic message that includes the electronic document and the fax telephone number to the destination address [par 0041-0043 – wherein the fax number corresponds to a destination e-mail address and the fax is sent accordingly to include the fax number while transmitting the fax to an e-mail address]’.
Stueckemann in view of Veschi are analogous art with Sharif because they are from the same field of endeavor, namely digital communication systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include fax number corresponding to a destination e-mail address, as taught by Sharif. The motivation for doing so would have been to enabling the user to control transmission, reception and display of fax messages. Therefore, it would have been obvious to combine Sharif with Stueckemann in view of Veschi to obtain the invention as specified in claim 21.

Further, in regards to claim 9, system claim 21 perform the method of claim 9.
Further, in regards to claim 27, the method of claim 9 is fully embodied on the non-transitory machine-readable medium of claim 27.

As to Claims 12, 24 and 30, Sharif teaches ‘wherein the instructions to determine that the electronic document is to be distributed as the electronic message comprises instructions to determine the destination address to which the electronic document is to be distributed by performing a table lookup using the fax telephone number into a data structure that associates fax telephone numbers with one or more destination addresses [par 0041 – the fax/appliance may also determine a destination e-mail address based on the fax telephone number of the transmitting fax machine by using a lookup table]’. 
Stueckemann in view of Veschi are analogous art with Sharif because they are from the same field of endeavor, namely digital communication systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a lookup table for determine a destination address, as taught by Sharif. The motivation for doing so would have been to enabling the user to control transmission, reception and display of fax messages. Therefore, it would have been obvious to combine Sharif with Stueckemann in view of Veschi to obtain the invention as specified in claims 12, 24 and 30.

Claim(s) 10-11, 22-23 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Stueckemann et al. (US-2013/0096938) in view of Veschi (2006/0133360), Sharif et al. (US-2002/0101620), and further in view of Mayer (US-2010/0161993).
As to Claims 10, 22 and 28 Stueckemann teaches ‘wherein the electronic document is a first searchable electronic document [par 0090 – forms can be stored in electronic format as PDF, text, or any other applicable electronic formats]’.
While Sharif teaches ‘wherein the memory has further instructions to: generate a second searchable electronic document from the first searchable electronic document [par 0035 – wherein the document can be processed for searching]’.
Stueckemann in view of Veschi and Sharif does not disclose expressly ‘add an electronic signature to the second searchable electronic document that includes at least one of a timestamp of when the first searchable electronic document was received, a number of pages of the second searchable electronic document, and source device information’.
Mayer teaches ‘add an electronic signature to the second searchable electronic document that includes at least one of a timestamp of when the first searchable electronic document was received, a number of pages of the second searchable electronic document, and source device information [par 0030, 0037, 0053 – signatures can be provided and organized to the document accordingly for categorizing, such that the document will contain a digital signature (notary document) that includes the signature and time stamp]’.
Stueckemann in view of Veschi and Sharif are analogous art with Mayer because they are from the same field of endeavor, namely digital communication systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include adding digital signatures, as taught by Mayer. The motivation for doing so would have been to providing proof of the original document. Therefore, it would have been obvious to combine Mayer with Stueckemann in view of Veschi and Sharif to obtain the invention as specified in claims 10, 22 and 28.

As to Claims 11, 23, and 29 Stueckemann in view of Sharif teaches ‘wherein the first searchable electronic document is in a first file format, wherein the instructions to generate the second searchable electronic document comprises instructions to convert the first searchable electronic document from the first file format into a second file format that is searchable and is different from the first file format [Stueckemann: par 0090 – forms can be stored in electronic format as PDF, text, or any other applicable electronic formats; Sharif: par 0035 – wherein the document can be processed for searching]’.
Stueckemann in view of Veschi are analogous art with Sharif because they are from the same field of endeavor, namely digital communication systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include forms being stored in different electronic formats and can be processed for searching, as taught by Stueckemann and Sharif. The motivation for doing so would have been to enabling the user to control transmission, reception and display of fax messages. Therefore, it would have been obvious to combine Sharif with Stueckemann in view of Veschi and Mayer to obtain the invention as specified in claims 11, 23, and 29.

Claim(s) 13-16, 25-26 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Stueckemann et al. (US-2013/0096938) in view of Veschi (2006/0133360), Sharif et al. (US-2002/0101620), and further in view of Robertson et al (US-2017/0070513).
As to Claims 13, 25 and 31, Stueckemann in view of Veschi and Sharif teaches all of the claimed elements/features as recited in independent claims 9, 21 and 27, respectively. Stueckemann in view of Veschi and Sharif does not disclose expressly ‘wherein the electronic message is an e-mail that includes the fax message as an attachment when the destination address is an e-mail address, and wherein the electronic message is a Multimedia Messaging Service (MMS) message that includes the fax message as the attachment when the destination address is a telephone number’. 
Robertson teaches ‘wherein the electronic message is an e-mail that includes the fax message as an attachment when the destination address is an e-mail address, and wherein the electronic message is a Multimedia Messaging Service (MMS) message that includes the fax message as the attachment when the destination address is a telephone number [par 0044-0045, 0049-0050, 0068, 0078, 0103 – text/data/e-mail communication type message comprises different messaging sessions including MMS, TLS, SSL, VPN and IP]’. 
Stueckemann in view of Veschi, Sharif are analogous art with Robertson because they are from the same field of endeavor, namely digital communication systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include different messaging sessions, as taught by Robertson. The motivation for doing so would have been to provide dynamic routing communication. Therefore, it would have been obvious to combine Robertson with Stueckemann in view of Veschi and Sharif to obtain the invention as specified in claims 13, 25 and 31.

As to Claims 14, 26 and 32 Robertson teaches ‘wherein the destination address is an Internet Protocol (IP) address or a domain name of a destination address, wherein the instructions to transmit the electronic message comprises instructions to: establish, over the computer network and using the IP address or the domain name, a communication data connection with the destination device; and transmit the electronic message via the communication data connection [par 0044-0045, 0049-0050, 0068, 0078, 0103 – text/data/e-mail communication type message comprises different messaging sessions including MMS, TLS, SSL, VPN and IP]’.
Stueckemann in view of Veschi, Sharif are analogous art with Robertson because they are from the same field of endeavor, namely digital communication systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include different messaging sessions, as taught by Robertson. The motivation for doing so would have been to provide dynamic routing communication. Therefore, it would have been obvious to combine Robertson with Stueckemann in view of Veschi and Sharif to obtain the invention as specified in claims 14, 26 and 32.

As to Claim 15, Robertson teaches ‘wherein the communication data connection is a Virtual Private Network (VPN) connection [par 0044-0045, 0049, 0068, 0078, 0103 – text/data/communication type message comprises different messaging sessions including MMS, TLS, SSL, VPN and IP]’.
Stueckemann in view of Veschi, Sharif are analogous art with Robertson because they are from the same field of endeavor, namely digital communication systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include different messaging sessions, as taught by Robertson. The motivation for doing so would have been to provide dynamic routing communication. Therefore, it would have been obvious to combine Robertson with Stueckemann in view of Veschi and Sharif to obtain the invention as specified in claim 15.

As to Claim 16, Robertson teaches ‘wherein the electronic message is transmitted according to an encryption protocol, wherein the encryption protocol comprises one of a Secure Sockets Layer (SSL) protocol or a Transport Layer Security (TLS) protocol [par 0044-0045, 0049, 0068, 0078, 0103 – text/data/communication type message comprises different messaging sessions including MMS, TLS, SSL, VPN and IP]’. 
Stueckemann in view of Veschi, Sharif are analogous art with Robertson because they are from the same field of endeavor, namely digital communication systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include different messaging sessions, as taught by Robertson. The motivation for doing so would have been to provide dynamic routing communication. Therefore, it would have been obvious to combine Robertson with Stueckemann in view of Veschi and Sharif to obtain the invention as specified in claim 16.

Conclusion
The prior art of record
a. US Publication No.	2013/0096938
b. US Publication No.	2006/0133360
c. US Publication No.	2002/0101620
d. US Publication No.	2010/0161993
e. US Publication No.	2017/0070513

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J CATO whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677